COURT OF APPEALS
                                  EIGHTH DISTRICT OF TEXAS
                                       EL PASO, TEXAS
                                              §

  ROBERT JESSIE MORALES,                          §               No. 08-20-00102-CR

                        Appellant,                §                  Appeal from the

  v.                                              §                143rd District Court

  THE STATE OF TEXAS,                             §              of Ward County, Texas

                         State.                   §             (TC# 19-09-06141-CRW)

                                              §
                                            ORDER

         On April 25, 2022, the Court was informed of Robert V. Garcia, Jr.’s passing and request
to have new counsel appointed. This Court does not have the authority to appoint counsel.
          Therefore, it is ORDERED that the trial court appoint counsel to represent the Appellant
on appeal if he is found to be indigent. Once counsel has been appointed if Appellant is found
indigent, the trial court shall forward its order of appointment to the District Clerk of Ward
County, Texas, on or before May 19, 2022. The District Clerk shall prepare and forward a
supplemental clerk’s record containing the appointment to this Court on or before May 29, 2022.
The appellant’s brief shall be due thirty days from the date the supplemental clerk’s record is
filed.
         IT IS SO ORDERED this 29th day of April, 2022.

                                                      PER CURIAM

Before Rodriguez, C.J., Palafox and Alley, JJ.